MacLean, J.
These actions were brought to recover for an alleged conversion by the defendant corporation of certain bills of exchange and moneys of the plaintiffs deposited by them severally *731with the defendant corporation in contemplation of entering into the employment of another corporation, The Cyclists’ Review Publishing Company, for the express purpose of securing said last-named corporation against loss incurred through the dishonesty of the plaintiffs in the course of their employment, for a period to be terminated upon notice. It appeared in. evidence that the bills of exchange and moneys were deposited in each case at interviews had by the several plaintiffs with one Hankey, the treasurer of the defendant company, and Carrie B. Summers, the treasurer of The Cyclists’ Review Publishing Company, and that the moneys and the proceeds of the bills of exchange were paid out as called for by The Cyclists’ Review Publishing Company, or applied to the indebtedness of that corporation to the defendant corporation. The justice before whom these actions were tried, found, as matters of fact, upon evidence amply warranting such findings, that the plaintiffs desired and offered to make the deposits as security for their honesty while employed by the Cyclists’ Review Publishing Company; that Mr. Hankey, the treasurer of the defendant company, declined to receive a deposit from the plaintiffs, but stated that if the plaintiffs desired they might hand it over to The Cyclists’ Review Publishing Company, and the latter company might deposit it in the open account between Howard Lockwood & Co. and The Cyclists’ Review Publishing Company; and that Mr. Hankey, the treasurer of the defendant company, knew that the plaintiffs made the deposits as security for the faithful performance of their duties. As matter of law, the justice found that because Mr. Hankey declined to receive the money as a deposit, and informed the plaintiffs that he would pass the amount to the open account of Howard Lockwood & Co., that the latter company was not bound in anywise to see that the sums so deposited should be applied to the purposes mentioned in the agreement made by the plaintiffs with The Cyclists’ Review Publishing Company. The conclusion of the learned justice as to the law was error, for it is the rule that when the debt created by a deposit belongs to the principal instead of the agent who made it in his own name, the depositary, with notice of the facts, must recognize the actual rather than the nominal depositor. O’Connor v. Mechanics’ Bank, 124 N. Y. 324, 333.
The judgments should be reversed and new trials ordered, with costs to each appellant to abide the event.
Freedman, P. J., concurs.